THREADGILL, Judge.
Eugenio Silva, Jr., appeals a judgment and sentence for sexual battery. We affirm the judgment and sentence, but strike one of the court costs imposed. The costs order reflects an assessment of “$313.50 pursuant to administrative order (court costs).” There are exhibits in the record that lead us to believe this cost represents reimbursement to the state attorney’s office for court reporting services. The statutory basis for the imposition of such costs must be recited in the record. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995); Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994). The state concedes this issue. We therefore strike the cost without prejudice to its reimposition upon compliance with Reyes.
Affirmed; cost stricken.
DANAHY, A.C.J., and SCHOONOVER, J., concur.